Eakin, J. This is an effort by creditors, without any proper representative of a deceased person, to have aD administration of his effects in chancery. It charges that effects of the deceased person came into the hands of the defendant; that complainants are non-residents of the state and can not administer; and that the sheriff refuses. The chancery court, under our constitution,-can not assume this jurisdiction. The original jurisdiction of the probate court is exclusive. The sheriff, by virtue of his office, is public administrator, and on application to the probate court may be compelled to take possession of any estate to prevent it from being injured, wasted, or purloined. Gantt’s Digest, secs. 216, 217. The cases would be very rare, where, upon refusal of the sheriff, creditors could not, of themselves, procure a responsible resident to administer. If so, and the parties decline taking steps to compel the sheriff' to do his prescribed statutory duties, a court of chancery can not aid them. With regard to all personal property there can be no proceedings in any court to collect and distribute effects of any intestate, without a legal representative. The demurrer was property sustained. Affirm the decree.